ACCEPTED
                                                                                      03-15-00518-CV
                                                                                              7743778
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 11/9/2015 2:18:30 PM
November 19, 2015                                                                   JEFFREY D. KYLE
                                                                                               CLERK
                            CASE NO. 03-15-00518-CV

                     IN THE THIRD COURT OF APPEALS          RECEIVED IN
                              AUSTIN, TEXAS            3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
          _______________________________________________________
                                                       11/9/2015 2:18:30 PM
                                                                JEFFREY D. KYLE
                         CITY OF SAN MARCOS, TEXAS                   Clerk
                                        Appellant

                                         v.

         SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING
      WATER FLUORIDE-FREE SAN MARCOS, MORGAN KNECHT AND
                        KATHLEEN O’CONNELL
                                       Appellee
        ________________________________________________________
         On Appeal from the 274th Judicial District Court of Hays County, Texas
                      Honorable R. Bruce Boyer, Judge Presiding
                         Trial Court Cause Number 15-1266
    _________________________________________________________________

                       APPELLANT’S REPLY BRIEF
    __________________________________________________________________
                                         MCKAMIE KRUEGER, LLP
                                         941 Proton Rd.
                                         San Antonio, Texas 78258
                                         210.546.2122
                                         210.546.2130 (Fax)

                                         William M. McKamie
                                         State Bar No. 13686800
                                         mick@mckamiekrueger.com

                                         CITY ATTORNEY
                                         CITY OF SAN MARCOS, TEXAS
                                         512.393.8153
                                         Fax 512.393.3983
    ORAL ARGUMENT REQUESTED
                                         Michael J. Cosentino
State Bar No. 04849600
mcosentino@sanmarcostx.gov
ATTORNEYS FOR APPELLANT




ii
                                         TABLE OF CONTENTS

INDEX OF AUTHORITIES.....................................................................................iv

STATEMENT OF THE CASE .................................................................................. 2

REPLY POINTS ........................................................................................................2

         Reply Point 1: Appellees’ claim for writ of mandamus is moot .................... 2

         Reply Point 2: Appellees’ claim for declaratory relief is also moot, as there
         remains no underlying controversy. ............................................................... 2

ARGUMENT & AUTHORITIES ............................................................................. 2

         Reply Point 1 ...................................................................................................2

         Reply Point 2 ...................................................................................................2

PRAYER ....................................................................................................................3

CERTIFICATE OF COMPLIANCE ......................................................................... 4

CERTIFICATE OF SERVICE ..................................................................................5

APPENDIX ................................................................................................................6




                                                            iii
                                        INDEX OF AUTHORITIES

Cases
City of El Paso v. Heinrich, 284 S.W.3d 366, 373 n. 6 (Tex. 2009) .........................3
City of Houston v. Williams, 216 S.W.3d 827, 828-29 (Tex. 2007) (per curiam) .....3
IT-Davy, 74 S.W.3d at 855 ........................................................................................3
Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993) .........3
Tex. Natural Res. Conservation Comm’n v. IT–Davy, 74 S.W.3d 849, 855 (Tex.
  2002) .......................................................................................................................3




                                                              iv
                           CASE NO. 03-15-00518-CV

                  IN THE THIRD COURT OF APPEALS
                           AUSTIN, TEXAS
       _______________________________________________________

                       CITY OF SAN MARCOS, TEXAS
                                      Appellant

                                         v.

     SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING
  WATER FLUORIDE-FREE SAN MARCOS, MORGAN KNECHT AND
                    KATHLEEN O’CONNELL
                                   Appellee
    ________________________________________________________
     On Appeal from the 274th Judicial District Court of Hays County, Texas
                  Honorable R. Bruce Boyer, Judge Presiding
                     Trial Court Cause Number 15-1266
_________________________________________________________________

                   APPELLANT’S REPLY BRIEF
__________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      NOW COMES Appellant, CITY OF SAN MARCOS, TEXAS (“City”), and

submits this brief in reply to Appellees’ Brief. For clarity, unless otherwise noted,

the Appellant shall be referred to as the “City,” the Appellees shall retain that

reference.




                                         1
                        STATEMENT OF THE CASE

                                REPLY POINTS

      Reply Point 1:     Appellees’ claim for writ of mandamus is moot.

      Reply Point 2:     Appellees’ claim for declaratory relief is also moot, as
                         there remains no underlying controversy.

                       ARGUMENT AND AUTHORITIES

Reply Point 1: Appellees’ claim for writ of mandamus is moot.

      This case concerns a dispute regarding the validity of a petition filed with

the City of San Marcos City Clerk on April 2, 2015 to place a proposed

amendment to the City Charter on the ballot in a special election on November 3,

2015. Appellees’ pleadings in the trial court restrict the request to a charter

amendment election to be held on that date (Appendix A, B, C). Because that

specific date has now passed and the objective of petitioners cannot be met, the

claim for writ of mandamus is moot. In fact, Appellees’ acknowledge mootness:

“The statutory deadline for the City of San Marcos to order a special election on

the charter amendment that was the subject of Appellees’ petition was August 24,

2015.” Response Brief of Appellees, p. 4.

      Appellees’ claims for mandamus relief are moot.

Reply Point 2:           Appellees’ claim for declaratory relief is also moot, as
                         there remains no underlying controversy.

      In the Counterclaim, Appellees seek declaratory relief.


                                         2
      “A litigant’s couching its requested relief in terms of declaratory relief does

not alter the underlying nature of the suit. City of El Paso v. Heinrich, 284 S.W.3d
366, 373 n. 6 (Tex. 2009). Here, the sole objective of Appellees’ Counterclaims

was clearly and unambiguously an order for a special election to be conducted on

November 3, 2015.

      Generally, the Declaratory Judgment Act does not alter a trial court's

jurisdiction. Tex. Natural Res. Conservation Comm’n v. IT–Davy, 74 S.W.3d 849,

855 (Tex. 2002), but is "merely a procedural device for deciding cases already

within a court's jurisdiction." Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 444 (Tex. 1993). And a litigant's couching its requested relief in terms

of declaratory relief does not alter the underlying nature of the suit. Heinrich, 284
S.W.3d at 370-71; IT-Davy, 74 S.W.3d at 855.

      Because jurisdiction is lacking over the claim for writ of mandamus, there is

no right to relief under the Declaratory Judgment Act. See City of Houston v.

Williams, 216 S.W.3d 827, 828-29 (Tex. 2007) (per curiam).

      The Court lacks jurisdiction.

                                      PRAYER

      The City prays this Honorable Court reverse and render in favor of the City

and against Appellees, and dismiss all of Appellees’ counterclaims, including

claims for writ of mandamus and for declaratory relief, for lack of jurisdiction.


                                          3
                                         Respectfully submitted,

                                         MCKAMIE KRUEGER, LLP
                                         941 Proton Rd.
                                         San Antonio, Texas 78258
                                         210.546.2122
                                         210.546.2130 (Fax)

                                         /s/: William M. McKamie
                                         WILLIAM M. McKAMIE
                                         State Bar No. 13686800
                                         mick@mckamiekrueger.com

                                         and

                                         CITY ATTORNEY
                                         CITY OF SAN MARCOS, TEXAS
                                         512.393.8153
                                         Fax 512.393.3983

                                         /s/: Michael J. Cosentino
                                         Michael J. Cosentino
                                         State Bar No. 04849600
                                         mcosentino@sanmarcostx.gov

                                         ATTORNEYS FOR DEFENDANT
                                         CITY OF SAN MARCOS, TEXAS

                      CERTIFICATE OF COMPLIANCE

I certify that this document is in compliance with Tex. R. App. P. 9.4 (e) and (i). It
contains 1,168 words excluding the exempted parts of the document. The body text
is in 14 point font, and the footnote text is in 12 point font.

                                       /s/ William M. McKamie______________
                                       WILLIAM M. McKAMIE




                                          4
                       CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Reply Brief was served in accordance
with the Texas Rules of Appellate Procedure as indicated below on November 6.
2015 addressed to:

Craig F. Young
108 E. San Antonio
San Marcos, Texas 78666
512.847.7809
512.393.1212 (Fax)
cyoung@lawyer.com
Attorney for Morgan Knecht

Lynn Peach
147 S. Guadalupe, Suite 101
San Marcos, Texas 78666
512.393.9991
888.428.0468 (Fax)
lynn@lynnpeachlaw.com
Attorney for Sam Brannon

Brad Rockwell
707 Rio Grande, Ste. 200
Austin, Texas 78701
SBN 17129600
brad@LF-lawfirm.com
512-469-6000
512-482-9346 (fax)
Attorney for Kathleen O'Connell and
Communities for Thriving Water-Fluoride
Free San Marcos

                                    /s/ William M. McKamie____
                                    WILLIAM M. McKAMIE




                                      5
                          CASE NO. 03-15-00518-CV

                   IN THE THIRD COURT OF APPEALS
                            AUSTIN, TEXAS
        _______________________________________________________

                       CITY OF SAN MARCOS, TEXAS
                                      Appellant

                                        v.

        SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING
     WATER FLUORIDE-FREE SAN MARCOS, MORGAN KNECHT AND
                       KATHLEEN O’CONNELL
                                      Appellee
       ________________________________________________________
     On Appeal from the 274th Judicial District Court of Hays County, Texas
                  Honorable R. Bruce Boyer, Judge Presiding
                     Trial Court Cause Number 15-1266
__________________________________________________________________

                     APPELLANT’S APPENDIX
__________________________________________________________________

A.   Counterclaims of Communities for Thriving Water-Fluoride Free San
Marcos, and Kathleen O’Connell filed July 17, 2015(CR: 20)

B.     Counterclaims filed on behalf of Sam Brannon, filed July 17, 2015 (CR: 35)

C.    First Amended Counterclaims of Communities for Thriving Water-Fluoride
Free San Marcos, and Kathleen O’Connell, filed August 4, 2015 (CR: 56)




                                        6
                                                                  FILED
                                                                  7/17/2015 4:30:22 PM
                                                                  Beverly Crumley
                                                                  District Clerk
                                                                  Hays County, Texas
                                  CASE NO. 15-1266

CITY OF SAN MARCOS, TEXAS,                     §
   Plaintiff and Counter-Defendant,            §
                                               §   IN THE DISTRICT COURT
v.                                             §
                                               §
COMMUNITIES FOR THRIVING                       §
WATER-FLUORIDE FREE SAN                        §
MARCOS, AND KATHLEEN                           §   OF HAYS COUNTY, TEXAS
O’CONNELL                                      §
  Defendants and Counter-claimants,            §
                                               §
and                                            §
                                               §   274TH JUDICIAL DISTRICT
SAM BRANNON and MORGAN                         §
KNECHT,                                        §
  Defendants.                                  §


                       COUNTERCLAIMS
             OF COMMUNITIES FOR THRIVING WATER-
      FLUORIDE FREE SAN MARCOS, AND KATHLEEN O’CONNELL

EXPEDITED CONSIDERATION IS REQUESTED.

TO THE HONORABLE JUDGE OF THE COURT:

       COME NOW Communities for Thriving Water Fluoride-Free San Marcos

(“Communities”), and Kathleen O’Connell (collectively “Defendants” or

“Counterclaimants”), and file these Counterclaims against Plaintiff and Counter-

Defendant City of San Marcos, and in support therewith, respectfully offer the following:




                                      Appendix - A
                                                                                    000020
                               I.
          NATURE OF THE CASE AND DISCOVERY CONTROL PLAN

    1.   Counterclaimants intend that discovery be conducted under Level 3, Texas

         Rule of Civil Procedure 190.4.

    2.   Communities and Kathleen O’Connell submitted to Plaintiff and Counter-

         Defendant City of San Marcos a Petition for an amendment to the Charter of

         the City of San Marcos to bar the addition of fluoride to the San Marcos public

         water supply (“Petition”) on April 1, 2015. Substantially more than 5% of the

         voters within the City of San Marcos signed this Petition. The City of San

         Marcos, however, has refused to submit the proposed charter amendment to the

         voters as required by section 9.004(a) of the Texas Local Government Code.

    3.   The San Marcos City Clerk has refused to even count the signatures for the

         Petition, taking the position that all the signatures are “invalid” because “none

         of the petition papers contains an oath or affirmation.” As a matter of Texas

         statute and the San Marcos City Charter, there is no requirement that petitions

         for a City Charter amendment contain an oath or affirmation. Such a

         requirement in this situation would be a violation of Article I, Section 2 and

         Article XI Section 5 of the Texas Constitution as well as a violation of the First

         and Fourteenth Amendments of the United States Constitution.

    4.   The City of San Marcos has filed a hysterical and punitive lawsuit against the

         Defendants, and made allegations that are known to the City to be false. San

                                            2
 
                                                                                   000021
         Marcos has asked the Court to award it attorney’s fees for the costs San

         Marcos has incurred filing suit against Defendants.

    5.   Communities and Kathleen O’Connell as Counterclaimants seek a writ of

         mandamus and injunction ordering the Counter-Defendant to place the charter

         amendment on the ballot for the November 3, 2015 election. They also seek

         related declaratory relief.

    6.   Under the authority of §37.008 of the Texas Civil Practice and Remedies Code,

         Counterclaim Plaintiffs hereby sue to recover their costs and reasonable and

         necessary attorney’s fees in both the trial of this case and in connection with

         any subsequent appeal.

    7.   Counterclaimants seek monetary relief of $100,000 or less and nonmonetary

         injunctive, declaratory and mandamus relief.

    8.   The Texas Election Code requires general elections to be ordered not later than

         the 78th day before Election Day. Applied here, the deadline for San Marcos to

         order an election for the proposed Charter amendments is August 17, 2015, one

         month from today.

    9.   For this reason, expedited consideration is requested.


                                         II.
                                       PARTIES

10.      Counterclaimant Communities for Thriving Waters Fluoride-Free San Marcos

         is an association created to cause Counter-Defendant San Marcos to stop

         adding fluoride to its public water supply. Communities submitted the Petition

                                            3
 
                                                                                    000022
      to amend the San Marcos charter to prohibit fluoridation. Most of

      Communities members are residents of San Marcos, registered and qualified

      voters, and have signed the Petition. Most of the members of Communities

      wish to vote for the Charter amendment in an election. Most of the members

      are customers of San Marcos’ public water system. San Marcos initiated the

      instant lawsuit by filing suit against Communities.

11.   Counterclaimant Kathleen O’Connell is a member of Communities and has

      submitted the Petition to San Marcos and she has been sued by San Marcos for

      doing so. San Marcos initiated the instant lawsuit by filing suit against

      Kathleen O’Connell.

12.   Counter-Defendant City of San Marcos is a home rule Texas City and is

      represented by the City Attorney in this lawsuit. San Marcos is the initial

      Plaintiff in this lawsuit, having sued its citizens for submitting a City Charter

      Amendment petition and asking the Court to judge these citizens liable for the

      attorney’s fees resulting from the City’s lawsuit.

                                        III.
                              JURISDICTION AND VENUE


13.   This Court has subject matter jurisdiction pursuant to Texas Civil Practice and

      Remedies Code section 32.003, Texas Government Code section 24.008, and

      Article V, section 8 of the Texas Constitution.

14.   Venue is proper in Hays County, Texas, under Sections 15.002 and 15.004 of

      the Texas Civil Practice and Remedies Code.

                                         4
 
                                                                                  000023
                                              IV.
                                             FACTS

15.   Counterclaimants are aware of scientific research indicating that fluoridation of

      the public water supply is detrimental to human health. Hundreds of cities

      agree and have decided to stop adding fluoride to their public drinking water.

      Among the Texas cities that have stopped adding fluoride to their waters are:

      College Station, Alamo Heights, Elgin, and Lago Vista. Other cities who no

      longer fluoridate their public water supply include Albuquerque, New Mexico;

      Honolulu, Hawaii; Colorado Springs, Colorado; Spokane, Olympia, and

      Bellingham, Washington; Davis, Redding, Santa Barbara, and Santa Cruz,

      California; Portland, Oregon; Fairbanks and Juneau, Alaska; and Quebec City,

      Windsor, and Calgary, Canada.

16.   The City of College Station estimated a savings to its taxpayers of about

      $40,000 attributable to the discontinuation of fluoridation.

17.   Counterclaimants began discussions with San Marcos city officials in the year

      2013 in an attempt to convince them to discontinue fluoridation of San Marcos

      water.

18.   On August 13, 2013, the San Marcos Executive Director of Public Services,

      Tom Taggart, sent a memo to the San Marcos Mayor, City Council, and City

      Clerk summarizing the requests being made by Counterclaimants. Among

      other things, the Mayor, City Council, and City Clerk were informed by their

      staff that Counterclaimant O’Connell’s and Communities’ goal was to “cease


                                         5
 
                                                                               000024
      fluoridation of the drinking water supply in San Marcos” and to stop “the

      addition of fluoride to the Public Drinking water supply.” Mr. Taggart also

      informed the Mayor, City Council and City Clerk that Counterclaimants

      wished to see the “Fluoride feed equipment.”

19.   On August 13, 2013, the San Marcos Executive Director of Public Services

      also informed the Mayor, City Council, and City Clerk that “a policy change

      could result in the discontinuation of the treatment at any time” and that the

      effect on the budget would be a savings in the annual cost to San Marcos of

      fluoridation which amounted to $14,000.

20.   Counterclaimants have never asked San Marcos to remove naturally-occurring

      fluoride in the drinking water.

21.   On April 12, 2015, Counterclaimants submitted to San Marcos a Petition with

      over 2,000 signatures for a Charter Amendment to be placed on the ballot for

      the consideration of voters. Counterclaimants pre-verified that at least 1,634 of

      these signatures were of valid San Marcos voters. This number of voters

      significantly exceeds 5% of the number of San Marcos registered voters.

22.   If approved by the voters, the Charter Amendment would preclude San Marcos

      from adding fluoride to its public water supply. The Petition was titled a

      “PETITION to BAN FLOURIDATION in CITY OF SAN MARCOS

      WATER.” The Charter language proposed by the Petition read:

            The City of San Marcos … shall not fluoridate the public water
            supply or accept any fluoridated water for use in the San Marcos
            water system, including but not limited to the addition of

                                         6
 
                                                                                000025
               Hydrofluorosilicic Acid, Hexafluorosilicic Acid, Sodium
               Silicofluoride, or any other fluoride derivative. The City of San
               Marcos shall not purchase, install, or allow the installation of
               fluoridation equipment to be used in relation to the San Marcos
               municipal water supply or its distribution system.

23.   Nowhere in the Petition was there any request or requirement that San Marcos

      remove naturally-occurring fluoride that sometimes is found in its source of

      water.

24.   On April 7, 2015, Counterclaimant O’Connell and Defendant Brannon met

      with San Marcos City Manager Jared Miller. Mr. Miller asked multiple

      questions about removing naturally-occurring fluoride. O’Connell and

      Brannon responded to each of his questions, explaining carefully that neither

      they nor Communities, nor the Petition ever mentioned or requested that

      naturally-occurring fluoride be removed from San Marcos water.

25.   The San Marcos City Clerk refused to even count the signatures on the Petition

      submitted to her. On May 6, she announced that “none of the petition papers

      contains an oath or affirmation [and therefore] none of the signatures may be

      counted.”

26.   On May 18, Communities and O’Connell sent a letter to the Mayor and City

      Council of San Marcos asking them to place the Charter amendment measure

      on the ballot as required by section 9.004(a) of the Texas Local Government

      Code.

27.   This request was again made on June 16, 2015.



                                           7
 
                                                                                   000026
28.   Counterclaimants made demand on the City of San Marcos to submit the

      proposed charter amendment to the voters as required by section 9.004(a) of

      the Texas Local Government Code. But the City of San Marcos has refused.

29.   On or about June 18, 2015, the City of San Marcos filed suit against

      Counterclaimants, Sam Brannon, and Morgan Knecht seeking declaratory

      relief and a judgment asking Kathleen O’Connell, Sam Brannon, Morgan

      Knecht, and Communities for Thriving Waters – Fluoride Free San Marcos to

      pay the City’s attorney’s fees.

30.   The City seeks a declaration validating the position it took with regard to the

      alleged oath or affidavit requirement for City charter petitions.

31.   The City also alleged that the Petitioned charter amendment

            would prohibit the City of San Marcos from accepting …
            naturally fluoridated surface water and groundwater … forcing
            the City to find, finance and develop a new raw water supply or to
            design and install equipment at its surface water treatment plant
            and ground water wells in an attempt to remove all fluoride
            derivatives….

      San Marcos further alleged that the cost to the City of doing this would exceed

      $97 million.

32.   As a result of the filing of this lawsuit, these knowingly false allegations have

      been repeated by the news media as if they were true.

33.   The effect of these legally and factually baseless claims has been to cast the

      Counterclaimants and their work in a false light, harm their reputations, and




                                         8
 
                                                                                000027
      falsely prejudice the voters of San Marcos against this proposed Charter

      amendment.

                                    V.
                                 MANDAMUS

34.   Counterclaimants submitted to Counterdefendant City of San Marcos a Petition

      for a Charter amendment containing more than 1,634 valid signatures of

      qualified voters of the City of San Marcos, pursuant to section 277.002(a) of

      the Texas Election Code and section 9.004(a) of the Texas Local Government

      Code.

35.   The number of these qualified signatures exceeded the requirements of section

      9.004(a). Five percent of the number of qualified San Marcos voters is

      approximately 964.

36.   “When the requisite number of qualified signatures sign such a petition, the

      municipal authority must put the measure to a popular vote.” Blume v. Lanier,

      997 S.W.2d 259, 262 (Tex. 1999).

37.   The City of San Marcos had a non-discretionary ministerial duty to put the

      Charter amendment requested by the Petition on the ballot.

38.   By refusing to place the Charter amendment on the ballot, San Marcos abused

      its discretion.

39.   Counterclaimants are entitled to immediate mandamus relief. Without the

      issuance of a mandamus, Counterclaimants may not have a remedy at law.




                                        9
 
                                                                               000028
                                     VI.
                    INJUNCTION AGAINST VIOLATIONS
      OF ART. I, § 2 AND ART. IX, § 5 OF THE TEXAS CONSTITUTION

40.     The city charter petition process implements Article I, section 2 of the Texas

        Bill of Rights, which states that “All political power is inherent in the people.”

        Green v. City of Lubbock, 627 S.w.2d 868, 871 (Tex. App. – Amarillo 1982,

        writ ref’d n.r.e.).

41.     The system of petitioning for a charter amendment “has its historical roots in

        the people’s dissatisfaction with officialdom’s refusal to enact laws.” Green,
627 S.W.2d at 871. It is “the exercise by the people of a power reserved to

        them.” Taxpayers’ Ass’n of Harris County v. City of Houston, 105 S.W.2d
655, 657 (Tex. 1937).

42.     As a matter of constitutional law, all rights relating to submitting petitions for a

        vote on a charter amendment should be liberally construed in favor of the

        power reserved to the people. Taxpayers’ Ass’n, 105 S.W.2d at 657.

43.     The law has long been that city charter requirements for amending a charter by

        petition are different than the requirements for passing ordinances by initiative

        and referendum. See Edwards v. Murphy, 256 S.W.2d 470 (Tex. Civ. App. –

        Fort Worth 1953, dism’d).

44.     The San Marcos City Charter has only one section, 12.11, expressly defining

        the process for amending the City Charter. It is titled “Amending the City

        Charter” and reads in its entirety:



                                              10
 
                                                                                    000029
              Amendments to this Charter may be framed and submitted to the
              voters of the City in the manner provided by state law.

      (emphasis supplied).

45.   This section 12.11 Charter provision is consistent with Art. XI § 5 of the

      Texas Constitution which says the “amendment of charters is subject to such

      limitations as may be prescribed by the Legislature.”

46.   San Marcos has transgressed this constitutional provision by imposing

      signature validation requirements that are more onerous than what is

      specifically prescribed by the Legislature – e.g. which are more restrictive than

      and not consistent with Election Code section 277.002(a).

47.   With respect to the Counterclaimants’ fluoridation petition, San Marcos has

      taken the position that the criteria for establishing the validity of Charter

      amendment petitions is not found in state law, but rather in a section of the San

      Marcos Charter, section 6.03, which is not even mentioned by the Charter

      section 12.11 entitled “Amending the City Charter.” Section 6.03 references

      petitions for ordinances rather than Charter amendments.

48.   Because the submission of signatures verified under oath is required to place a

      citizen-initiated ordinance on the ballot, San Marcos takes the position that a

      similar oath or verification is required for a petition to amend the Charter.

49.   By adding this onerous requirement that State statutes do not prescribe, San

      Marcos violates Art. XI, § 5 of the Texas Constitution. By imposing onerous

      oath and verification requirements for signatures on petitions to amend the City


                                         11
 
                                                                                  000030
      Charter, San Marcos is diminishing the powers reserved to the people in

      violation of Article I, section 2 of the Texas Constitution.

50.   Counterclaimants ask that San Marcos be enjoined from denying their

      Constitutional right to seek amendment of the Charter by petition and that San

      Marcos be ordered to place Counterclaimants’ Charter amendment regarding

      fluoride on the ballot. See Andrade v. NAACP of Austin, 345 S.W.3d 1 (Tex.

      2011).


                                 VII.
                          DECLARATORY RELIEF


51.   Pleading in the alternative, if as San Marcos contends, City Charter section

      6.03 and/or Texas Election Code section 277.004 are correctly interpreted to

      require Counterclaimants to submit charter petitions that are affirmed under

      oath in order to establish the right to get a proposed charter amendment on the

      ballot, Counterclaimants seek a declaration pursuant to Chapter 37 of the Texas

      Civil Practice and Remedies Code that section 6.03 and section 277.004 as

      applied to Counterclaimants are invalid as inconsistent with the First and

      Fourteenth Amendments to the United States Constitution.

52.   There is no indication of fraud or invalidity of the 1,634 already-verified

      signatures that were submitted. In this context, to require these signatures to

      be submitted under oath would serve no rational purpose. A requirement for

      an oath or affirmation is not narrowly tailored to advance a compelling state

      interest.
                                         12
 
                                                                                000031
53.       Counterclaimants in addition seek a declaration that an ordinance putting the

          anti-fluoride charter amendment on the ballot would be valid.

54.       Counterclaimants in addition seek recovery from San Marcos of attorney’s fees

          and costs incurred before this Court and any appellate court pursuant to

          Chapter 37 of the Texas Civil Practice and Remedies Code.


                                        PRAYER


       For the reasons given above, Counterclaimants Communities for Thriving Waters

– Fluoride-Free San Marcos and Kathleen O’Connell respectfully ask the Court to grant

them the following: a writ of mandamus and injunction ordering Counter-Defendant City

of San Marcos to place Counterclaimants’ proposed Charter amendment on the

November 2015 election ballot. Additionally, but only in the event that the Court agrees

with San Marcos’ contention that City Charter section 6.03 and Texas Election Code

section 277.004 require Charter Petition signatures to be verified under oath,

Counterclaimants seek a declaration that Charter section 6.03 and Texas Election Code

section 277.004 are invalid as applied to Counterclaimants’ petition; attorney’s fees under

Texas Civil Practice and Remedies Code section 37.008; and any other relief to which

they may be entitled.

                                                        Respectfully submitted,


                                                        /s/ Brad Rockwell
                                                        Brad Rockwell
                                                        SBT No. 17129600

                                                        FREDERICK, PERALES,
                                            13
 
                                                                                     000032
         ALLMON & ROCKWELL, P.C.
         707 Rio Grande St., Ste. 200
         Austin, Texas 78701
         (512) 469-6000
         (512) 482-9346 facsimile
         brad@LF-lawfirm.com

         ATTORNEYS FOR KATHLEEN
         O’CONNELL AND
         COMMUNITIES FOR
         THRIVING WATER –
         FLOURIDE FREE SAN
         MARCOS




    14
 
                                   000033
                            CERTIFICATE OF SERVICE

By my signature, below, I certify that on July 17, 2015, a true and correct copy of the
foregoing document was served upon the City of San Marcos via e-mail, as indicated, and
by deposit in the U.S. mail, in accordance with the Texas Rules of Civil Procedure, on the
other parties.

                                                       /s/ Brad Rockwell
                                                       Brad Rockwell


FOR THE CITY OF SAN MARCOS:
Michael J. Cosentino
San Marcos City Attorney
630 East Hopkins
San Marcos, Texas 78666
(512) 393- 8151
(855) 759- 2846 fascimile
mcosentino@sanmarcostx.gov

FOR SAM BRANNON:
Lynn Peach
174 S. Guadalupe Street, No. 101
(512) 393-9991
(888) 428-0468 facsimile
lynn@lynnpeachlaw.com

FOR MORGAN KNECHT:
Morgan Knecht
235 Craddock Avenue
Unit B
San Marcos, Texas 78666
 




                                           15
 
                                                                                  000034
               FILED
               7/17/2015 3:35:28 PM
               Beverly Crumley
               District Clerk
               Hays County, Texas




Appendix - B

                                 000035
000036
000037
000038
000039
000040
000041
000042
000043
000044
000045
000046
000047
000048
                                                                 FILED
                                                                 8/4/2015 5:21:59 PM
                                                                 Beverly Crumley
                                                                 District Clerk
                                                                 Hays County, Texas
                                  CASE NO. 15-1266

CITY OF SAN MARCOS, TEXAS,                    §
   Plaintiff and Counter-Defendant,           §
                                              §    IN THE DISTRICT COURT
v.                                            §
                                              §
COMMUNITIES FOR THRIVING                      §
WATER-FLUORIDE FREE SAN                       §
MARCOS, AND KATHLEEN                          §    OF HAYS COUNTY, TEXAS
O’CONNELL                                     §
  Defendants and Counter-claimants,           §
                                              §
and                                           §
                                              §    274TH JUDICIAL DISTRICT
SAM BRANNON and MORGAN                        §
KNECHT,                                       §
  Defendants.                                 §


                FIRST AMENDED COUNTERCLAIMS
             OF COMMUNITIES FOR THRIVING WATER-
      FLUORIDE FREE SAN MARCOS, AND KATHLEEN O’CONNELL

EXPEDITED CONSIDERATION IS REQUESTED.

TO THE HONORABLE JUDGE OF THE COURT:

       COME NOW Communities for Thriving Water Fluoride-Free San Marcos

(“Communities”), and Kathleen O’Connell (collectively “Defendants” or

“Counterclaimants”), and file these First Amended Counterclaims against Plaintiff and

Counter-Defendant City of San Marcos, and in support therewith, respectfully offer the

following:




                                        Appendix - C
                                                                                   000056
                           I.
      NATURE OF THE CASE AND DISCOVERY CONTROL PLAN

1.   Counterclaimants intend that discovery be conducted under Level 3, Texas

     Rule of Civil Procedure 190.4.

2.   Communities and Kathleen O’Connell submitted to Plaintiff and Counter-

     Defendant City of San Marcos a Petition for an amendment to the Charter of

     the City of San Marcos to bar the addition of fluoride to the San Marcos public

     water supply (“Petition”) on April 1, 2015. Substantially more than 5% of the

     voters within the City of San Marcos signed this Petition. The City of San

     Marcos, however, has refused to submit the proposed charter amendment to the

     voters as required by section 9.004(a) of the Texas Local Government Code.

3.   The San Marcos City Clerk has refused to even count the signatures for the

     Petition, taking the position that all the signatures are “invalid” because “none

     of the petition papers contains an oath or affirmation.” As a matter of Texas

     statute and the San Marcos City Charter, there is no requirement that petitions

     for a City Charter amendment contain an oath or affirmation. Such a

     requirement in this situation would be a violation of Article I, Section 2 and

     Article XI Section 5 of the Texas Constitution as well as a violation of the First

     and Fourteenth Amendments of the United States Constitution.

4.   The City of San Marcos has filed a hysterical and punitive lawsuit against the

     Defendants, and made allegations that are known to the City to be false. San

                                        2

                                                                               000057
         Marcos has asked the Court to award it attorney’s fees for the costs San

         Marcos has incurred filing suit against Defendants.

    5.   Communities and Kathleen O’Connell as Counterclaimants seek a writ of

         mandamus and injunction ordering the Counter-Defendant to place the charter

         amendment on the ballot for the November 3, 2015 election. They also seek

         related declaratory relief.

    6.   Under the authority of §37.008 of the Texas Civil Practice and Remedies Code,

         Counterclaim Plaintiffs hereby sue to recover their costs and reasonable and

         necessary attorney’s fees in both the trial of this case and in connection with

         any subsequent appeal.

    7.   Counterclaimants seek monetary relief of $100,000 or less and nonmonetary

         injunctive, declaratory and mandamus relief.

    8.   The Texas Election Code requires general elections to be ordered not later than

         the 71st day before Election Day. Applied here, the deadline for San Marcos

         to order an election for the proposed Charter amendments is August 24, 2015.

    9.   For this reason, expedited consideration is requested.


                                         II.
                                       PARTIES

10.      Counterclaimant Communities for Thriving Waters Fluoride-Free San Marcos

         is an association created to cause Counter-Defendant San Marcos to stop

         adding fluoride to its public water supply. Communities submitted the Petition

         to amend the San Marcos charter to prohibit fluoridation. Most of

                                            3
 
                                                                                    000058
      Communities members are residents of San Marcos, registered and qualified

      voters, and have signed the Petition. Most of the members of Communities

      wish to vote for the Charter amendment in an election. Most of the members

      are customers of San Marcos’ public water system. San Marcos initiated the

      instant lawsuit by filing suit against Communities.

11.   Counterclaimant Kathleen O’Connell is a member of Communities and has

      submitted the Petition to San Marcos and she has been sued by San Marcos for

      doing so. San Marcos initiated the instant lawsuit by filing suit against

      Kathleen O’Connell.

12.   Counter-Defendant City of San Marcos is a home rule Texas City and is

      represented by the City Attorney in this lawsuit. San Marcos is the initial

      Plaintiff in this lawsuit, having sued its citizens for submitting a City Charter

      Amendment petition and asking the Court to judge these citizens liable for the

      attorney’s fees resulting from the City’s lawsuit.

                                        III.
                              JURISDICTION AND VENUE


13.   This Court has subject matter jurisdiction pursuant to Texas Civil Practice and

      Remedies Code section 32.003, Texas Government Code section 24.008, and

      Article V, section 8 of the Texas Constitution.

14.   Venue is proper in Hays County, Texas, under Sections 15.002 and 15.004 of

      the Texas Civil Practice and Remedies Code.

                                              IV.

                                         4
 
                                                                                  000059
                                             FACTS

15.   Counterclaimants are aware of scientific research indicating that fluoridation of

      the public water supply is detrimental to human health. Hundreds of cities

      agree and have decided to stop adding fluoride to their public drinking water.

      Among the Texas cities that have stopped adding fluoride to their waters are:

      College Station, Alamo Heights, Elgin, and Lago Vista. Other cities who no

      longer fluoridate their public water supply include Albuquerque, New Mexico;

      Honolulu, Hawaii; Colorado Springs, Colorado; Spokane, Olympia, and

      Bellingham, Washington; Davis, Redding, Santa Barbara, and Santa Cruz,

      California; Portland, Oregon; Fairbanks and Juneau, Alaska; and Quebec City,

      Windsor, and Calgary, Canada.

16.   The City of College Station estimated a savings to its taxpayers of about

      $40,000 attributable to the discontinuation of fluoridation.

17.   Counterclaimants began discussions with San Marcos city officials in the year

      2013 in an attempt to convince them to discontinue fluoridation of San Marcos

      water.

18.   On August 13, 2013, the San Marcos Executive Director of Public Services,

      Tom Taggart, sent a memo to the San Marcos Mayor, City Council, and City

      Clerk summarizing the requests being made by Counterclaimants. Among

      other things, the Mayor, City Council, and City Clerk were informed by their

      staff that Counterclaimant O’Connell’s and Communities’ goal was to “cease

      fluoridation of the drinking water supply in San Marcos” and to stop “the

                                         5
 
                                                                               000060
      addition of fluoride to the Public Drinking water supply.” Mr. Taggart also

      informed the Mayor, City Council and City Clerk that Counterclaimants

      wished to see the “Fluoride feed equipment.”

19.   On August 13, 2013, the San Marcos Executive Director of Public Services

      also informed the Mayor, City Council, and City Clerk that “a policy change

      could result in the discontinuation of the treatment at any time” and that the

      effect on the budget would be a savings in the annual cost to San Marcos of

      fluoridation which amounted to $14,000.

20.   Counterclaimants have never asked San Marcos to remove naturally-occurring

      fluoride in the drinking water.

21.   On April 2, 2015, Counterclaimants submitted to San Marcos a Petition with

      over 2,000 signatures for a Charter Amendment to be placed on the ballot for

      the consideration of voters. Counterclaimants pre-verified that at least 1,634 of

      these signatures were of valid San Marcos voters. This number of voters

      significantly exceeds 5% of the number of San Marcos registered voters.

22.   If approved by the voters, the Charter Amendment would preclude San Marcos

      from adding fluoride to its public water supply. The Petition was titled a

      “PETITION to BAN FLUORIDATION in CITY OF SAN MARCOS

      WATER.” The Charter language proposed by the Petition read:

            The City of San Marcos … shall not fluoridate the public water
            supply or accept any fluoridated water for use in the San Marcos
            water system, including but not limited to the addition of
            Hydrofluorosilicic Acid, Hexafluorosilicic Acid, Sodium
            Silicofluoride, or any other fluoride derivative. The City of San

                                         6
 
                                                                                000061
               Marcos shall not purchase, install, or allow the installation of
               fluoridation equipment to be used in relation to the San Marcos
               municipal water supply or its distribution system.

23.   Nowhere in the Petition was there any request or requirement that San Marcos

      remove naturally-occurring fluoride that sometimes is found in its source of

      water.

24.   On April 7, 2015, Counterclaimant O’Connell and Defendant Brannon met

      with San Marcos City Manager Jared Miller. Mr. Miller asked multiple

      questions about removing naturally-occurring fluoride. O’Connell and

      Brannon responded to each of his questions, explaining carefully that neither

      they nor Communities, nor the Petition ever mentioned or requested that

      naturally-occurring fluoride be removed from San Marcos water.

25.   The San Marcos City Clerk refused to even count the signatures on the Petition

      submitted to her. On May 6, she announced that “none of the petition papers

      contains an oath or affirmation [and therefore] none of the signatures may be

      counted.”

26.   On May 18, Communities and O’Connell sent a letter to the Mayor and City

      Council of San Marcos asking them to place the Charter amendment measure

      on the ballot as required by section 9.004(a) of the Texas Local Government

      Code.

27.   This request was again made on June 16, 2015.




                                           7
 
                                                                                  000062
28.   Counterclaimants made demand on the City of San Marcos to submit the

      proposed charter amendment to the voters as required by section 9.004(a) of

      the Texas Local Government Code. But the City of San Marcos has refused.

29.   On or about June 18, 2015, the City of San Marcos filed suit against

      Counterclaimants, Sam Brannon, and Morgan Knecht seeking declaratory

      relief and a judgment asking Kathleen O’Connell, Sam Brannon, Morgan

      Knecht, and Communities for Thriving Waters – Fluoride Free San Marcos to

      pay the City’s attorney’s fees.

30.   The City seeks a declaration validating the position it took with regard to the

      alleged oath or affidavit requirement for City charter petitions.

31.   The City also alleged that the Petitioned charter amendment

            would prohibit the City of San Marcos from accepting …
            naturally fluoridated surface water and groundwater … forcing
            the City to find, finance and develop a new raw water supply or to
            design and install equipment at its surface water treatment plant
            and ground water wells in an attempt to remove all fluoride
            derivatives….

      San Marcos further alleged that the cost to the City of doing this would exceed

      $97 million.

32.   As a result of the filing of this lawsuit, these knowingly false allegations have

      been repeated by the news media as if they were true.

33.   The effect of these legally and factually baseless claims has been to cast the

      Counterclaimants and their work in a false light, harm their reputations, and




                                         8
 
                                                                                000063
      falsely prejudice the voters of San Marcos against this proposed Charter

      amendment.

                                    V.
                                 MANDAMUS

34.   Counterclaimants submitted to Counterdefendant City of San Marcos a Petition

      for a Charter amendment containing more than 1,634 valid signatures of

      qualified voters of the City of San Marcos, pursuant to section 277.002(a) of

      the Texas Election Code and section 9.004(a) of the Texas Local Government

      Code.

35.   The number of these qualified signatures exceeded the requirements of section

      9.004(a). Five percent of the number of qualified San Marcos voters is

      approximately 964.

36.   “When the requisite number of qualified signatures sign such a petition, the

      municipal authority must put the measure to a popular vote.” Blume v. Lanier,

      997 S.W.2d 259, 262 (Tex. 1999).

37.   The City of San Marcos had a non-discretionary ministerial duty to put the

      Charter amendment requested by the Petition on the ballot.

38.   By refusing to place the Charter amendment on the ballot, San Marcos abused

      its discretion.

39.   Counterclaimants are entitled to immediate mandamus relief. Without the

      issuance of a mandamus, Counterclaimants may not have a remedy at law.




                                        9
 
                                                                               000064
                                     VI.
                    INJUNCTION AGAINST VIOLATIONS
      OF ART. I, § 2 AND ART. IX, § 5 OF THE TEXAS CONSTITUTION

40.     The city charter petition process implements Article I, section 2 of the Texas

        Bill of Rights, which states that “All political power is inherent in the people.”

        Green v. City of Lubbock, 627 S.w.2d 868, 871 (Tex. App. – Amarillo 1982,

        writ ref’d n.r.e.).

41.     The system of petitioning for a charter amendment “has its historical roots in

        the people’s dissatisfaction with officialdom’s refusal to enact laws.” Green,
627 S.W.2d at 871. It is “the exercise by the people of a power reserved to

        them.” Taxpayers’ Ass’n of Harris County v. City of Houston, 105 S.W.2d
655, 657 (Tex. 1937).

42.     As a matter of constitutional law, all rights relating to submitting petitions for a

        vote on a charter amendment should be liberally construed in favor of the

        power reserved to the people. Taxpayers’ Ass’n, 105 S.W.2d at 657.

43.     The law has long been that city charter requirements for amending a charter by

        petition are different than the requirements for passing ordinances by initiative

        and referendum. See Edwards v. Murphy, 256 S.W.2d 470 (Tex. Civ. App. –

        Fort Worth 1953, dism’d).

44.     The San Marcos City Charter has only one section, 12.11, expressly defining

        the process for amending the City Charter. It is titled “Amending the City

        Charter” and reads in its entirety:



                                              10
 
                                                                                    000065
              Amendments to this Charter may be framed and submitted to the
              voters of the City in the manner provided by state law.

      (emphasis supplied).

45.   This section 12.11 Charter provision is consistent with Art. XI § 5 of the

      Texas Constitution which says the “amendment of charters is subject to such

      limitations as may be prescribed by the Legislature.”

46.   San Marcos has transgressed this constitutional provision by imposing

      signature validation requirements that are more onerous than what is

      specifically prescribed by the Legislature – e.g. which are more restrictive than

      and not consistent with Election Code section 277.002(a).

47.   With respect to the Counterclaimants’ fluoridation petition, San Marcos has

      taken the position that the criteria for establishing the validity of Charter

      amendment petitions is not found in state law, but rather in a section of the San

      Marcos Charter, section 6.03, which is not even mentioned by the Charter

      section 12.11 entitled “Amending the City Charter.” Section 6.03 references

      petitions for ordinances rather than Charter amendments.

48.   Because the submission of signatures verified under oath is required to place a

      citizen-initiated ordinance on the ballot, San Marcos takes the position that a

      similar oath or verification is required for a petition to amend the Charter.

49.   By adding this onerous requirement that State statutes do not prescribe, San

      Marcos violates Art. XI, § 5 of the Texas Constitution. By imposing onerous

      oath and verification requirements for signatures on petitions to amend the City


                                         11
 
                                                                                  000066
      Charter, San Marcos is diminishing the powers reserved to the people in

      violation of Article I, section 2 of the Texas Constitution.

50.   San Marcos has violated Counterclaimants’ constitutional rights by failing and

      refusing to count the signatures on the submitted P for tition, and by failing and

      refusing to place Counterclaimants’ petitioned Charter Amendment on the

      November 3, 2015 election ballot.

51.   The City’s failure to count the signatures on the Petition and its failure to place

      the Charter Amendment on the ballot before August 24, 2014 tends to render

      any other judgment for declaratory relief ineffectual.

52.   Counterclaimants are entitled to injunction under principles of equity and the

      law of Texas relating to injunctions.

53.   Without injunctive relief, Counterclaimants will suffer irreparable injury by:

      losing their right to vote on a Charter Amendment on November 3, 2015;

      losing their rights to associate with others for the purpose of securing passage

      of the proposed charter amendment on November 3, 2015; and all value of

      their petition which was created, circulated and secured at great dedication of

      irreplaceable time and significant cost.

54.   Counterclaimants’ losses cannot be recovered in damages against San Marcos

      because: a) San Marcos retains sovereign immunity from suits for damages;

      and b) these losses cannot be fully measured by any certain pecuniary standard.

55.   Counterclaimants ask that San Marcos be enjoined from denying their

      Constitutional right to seek amendment of the Charter by petition and that San

                                         12
 
                                                                                 000067
      Marcos be ordered to place Counterclaimants’ Charter amendment regarding

      fluoride on the ballot. See Andrade v. NAACP of Austin, 345 S.W.3d 1 (Tex.

      2011).


                                 VII.
                          DECLARATORY RELIEF


56.   Pleading in the alternative, if as San Marcos contends, City Charter section

      6.03 and/or Texas Election Code section 277.004 are correctly interpreted to

      require Counterclaimants to submit charter petitions that are affirmed under

      oath in order to establish the right to get a proposed charter amendment on the

      ballot, Counterclaimants seek a declaration pursuant to Chapter 37 of the Texas

      Civil Practice and Remedies Code that section 6.03 and section 277.004 as

      applied to Counterclaimants are invalid as inconsistent with the First and

      Fourteenth Amendments to the United States Constitution.

57.   There is no indication of fraud or invalidity of the 1,634 already-verified

      signatures that were submitted. In this context, to require these signatures to

      be submitted under oath would serve no rational purpose. A requirement for

      an oath or affirmation is not narrowly tailored to advance a compelling state

      interest.

58.   Counterclaimants in addition seek a declaration that an ordinance putting the

      anti-fluoride charter amendment on the ballot would be valid.




                                        13
 
                                                                                000068
59.       Counterclaimants in addition seek recovery from San Marcos of attorney’s fees

          and costs incurred before this Court and any appellate court pursuant to

          Chapter 37 of the Texas Civil Practice and Remedies Code.


                                        PRAYER


       For the reasons given above, Counterclaimants Communities for Thriving Waters

– Fluoride-Free San Marcos and Kathleen O’Connell respectfully ask the Court to grant

them the following: a writ of mandamus and injunction ordering Counter-Defendant City

of San Marcos to place Counterclaimants’ proposed Charter amendment on the

November 3, 2015 election ballot. Additionally, but only in the event that the Court

agrees with San Marcos’ contention that City Charter section 6.03 and Texas Election

Code section 277.004 require Charter Petition signatures to be verified under oath,

Counterclaimants seek a declaration that Charter section 6.03 and Texas Election Code

section 277.004 are invalid as applied to Counterclaimants’ petition; attorney’s fees under

Texas Civil Practice and Remedies Code section 37.008; and any other relief to which

they may be entitled.

                                                        Respectfully submitted,


                                                        /s/ Brad Rockwell
                                                        Brad Rockwell
                                                        SBT No. 17129600

                                                        FREDERICK, PERALES,
                                                        ALLMON & ROCKWELL, P.C.
                                                        707 Rio Grande St., Ste. 200
                                                        Austin, Texas 78701
                                                        (512) 469-6000
                                            14
 
                                                                                     000069
         (512) 482-9346 facsimile
         brad@LF-lawfirm.com

         ATTORNEYS FOR KATHLEEN
         O’CONNELL AND
         COMMUNITIES FOR
         THRIVING WATER –
         FLUORIDE FREE SAN
         MARCOS




    15
 
                                    000070
                            CERTIFICATE OF SERVICE

By my signature, below, I certify that on August 4, 2015, a true and correct copy of the
foregoing document was served upon counsel to all parties City of San Marcos via e-
service e-mail in accordance with the Texas Rules of Civil Procedure

                                                       /s/ Brad Rockwell
                                                       Brad Rockwell


FOR THE CITY OF SAN MARCOS:
Michael J. Cosentino
San Marcos City Attorney
630 East Hopkins
San Marcos, Texas 78666
(512) 393- 8151
(855) 759- 2846 facsimile
mcosentino@sanmarcostx.gov

FOR SAM BRANNON:
Lynn Peach
174 S. Guadalupe Street, No. 101
(512) 393-9991
(888) 428-0468 facsimile
lynn@lynnpeachlaw.com

FOR MORGAN KNECHT:
Craig Young
108 E. San Antonio St.
San Marcos, Texas 78666
(512) 847-7809
(512) 353-1219 facsimile
cyoung@lawyer.com
 




                                            16
 
                                                                                   000071